Per Curiam:
These cases were heard and decided by the late General Term of the third department, and the trials had and judgments rendered from which these appeals were taken were had and rendered pursuant to such decisions.
The decisions rendered in this court upon the appeals here were arrived at largely upon and in deference to the decisions of said General Term, and for the purpose of the orderly administration of *524justice, except for which reasons this court would not have been unanimous in its decision; so that these cases were practically decided before the enactment of the statute which makes this court the court of last resort in this class of cases; for these reasons we think, therefore, that these cases do not come within the ordinary rules applicable to applications for leave to appeal to the Court of Appeals, and the applications are, therefore, granted, and certificates ordered pursuant to section 191 of the Code of Civil Procedure.
All concur, except Putnam, J., not acting.
Application for leave to appeal to the Court of Appeals, pursuant to section 191 of the Code of Civil Procedure, granted in each case.